Citation Nr: 1106535	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-24 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York



THE ISSUE

Entitlement to non service-connected burial benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had active naval service from July 1963 to July 1965.

The Veteran died in July 2006; the appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA 
compensation or pension benefits.

2.  There was no claim for compensation or pension pending at the 
time of the Veteran's death.

3.  The Veteran served in the Vietnam War era, but his body was 
not being held by a state or a political subdivision of a state 
due to lack of a next of kin and insufficient resources in his 
estate.

4.  The Veteran was not discharged or released from active 
service for a disability that was incurred or aggravated in the 
line of duty.

5.  The Veteran did not die while in a VA Medical Center (VAMC), 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of non service-connected burial benefits 
have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 2002); 38 
C.F.R. §§ 3.1600, 3.1605 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent facts 
in this case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim, and no further action is 
required to comply with the notice or duty to assist requirements 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 
C.F.R. § 3.159 (2010).  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

If a Veteran's death is not service-connected, an amount not to 
exceed the amount specified in 38 U.S.C.A. § 2302 may be paid 
toward the Veteran's funeral and burial expenses including the 
cost of transporting the body to the place of burial.  
Entitlement is subject to the following conditions: (1) At the 
time of death, the Veteran was in receipt of pension or 
compensation (or but for the receipt of military retirement pay, 
would have been in receipt of compensation); or (2) the Veteran 
had an original claim for either benefit pending at the time of 
the Veteran's death; or (3) the deceased was a Veteran of any war 
or was discharged or released from active military, naval, or air 
service for a disability incurred or aggravated in the line of 
duty, and the body of the deceased is being held by a State, and 
the Secretary determines that there is no next of kin or other 
person claiming the body of the deceased Veteran and there are 
not available sufficient resources in the Veteran's estate to 
cover burial and funeral expenses.

Alternatively, burial benefits may be paid if a person dies from 
nonservice-connected causes while "properly hospitalized" by VA 
(in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

Analysis

The appellant asserts that VA should pay non service-connected 
burial benefits for the Veteran as she was unaware that discharge 
from a VAMC to his home for hospice care would affect entitlement 
to benefits.

At the outset, the Board notes that there is no evidence of 
record which shows that the Veteran was discharged or released 
from active service for a disability incurred or aggravated in 
the line of duty.  The Veteran's DD Form 214 shows that he was 
discharged under honorable conditions in July 1965 and there is 
no mention that it was a medical discharge.  Additionally, there 
is no evidence of record indicating that the Veteran was 
receiving compensation or pension benefits at the time of his 
death or that he had a claim for such benefits pending at the 
time of his death.

For VA purposes, in the case of Veterans with actual service in 
the Republic of Vietnam, wartime service during the Vietnam War 
era includes any service during the period from February 28, 
1961, to May 7, 1975.  In all other cases, wartime service during 
the Vietnam War era includes any service during the period from 
August 5, 1964, to May 7, 1975.  38 C.F.R. § 3.2 (2009).

As noted above, the Veteran had active naval service from July 
1963 to July 1965.  Although a review of the Veteran's DD Form 
214 shows that he was a Veteran of wartime service, his body was 
not held by a state or a political subdivision of a state due to 
lack of a next of kin and insufficient resources in his estate 
pursuant to arrangements made by his surviving spouse.

Finally, the record does not show, nor does the appellant 
contend, that the Veteran died while admitted to a VA facility or 
while traveling under proper authority and at VA expense for the 
purpose of examination, treatment, or care.  

As stated above, the appellant asserts that VA should pay non 
service-connected burial benefits for the Veteran as she was 
unaware that discharge from a VAMC to home-based hospice care 
would affect entitlement to VA benefits.  However, the Board 
finds that the Veteran was discharged from a VAMC in July 2005, 
one year before his death, after acknowledging the consequences 
of not seeking treatment for an underlying abscess, stating that 
he was slowly dying and did not want to investigate or pursue 
therapeutic measures. 

Accordingly, the Board finds that the appellant's claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In so concluding, the Board in no way intends 
to minimize the Veteran's sacrifices for his country, which are 
deserving of the highest respect.  


ORDER

Entitlement to non service-connected burial benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


